DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1–19 are allowed.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2021, 03/17/2021, 12/17/2020, 11/23/2020 are being considered by the examiner.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1, 18 and 19, terminal disclaimer is filed to overcome obvious type double patenting issue with patent 10,466,891 and the references of record cited for this application and parent application, either singularly or in combination, do not teach or suggest at least: 
“
An electronic device, comprising:
a first input mechanism that comprises a touch-sensitive display;
a second input mechanism;
one or more processors;
a memory storing one or more programs configured to be executed by the one or more
processors, the one or more programs including instructions for:
displaying a first user interface on the electronic device, where the electronic
device has a plurality of modes of operation including a first mode and a second mode, wherein:
the first input mechanism is disabled for user input in the first mode; and
the first input mechanism is enabled for user input in the second mode;
while displaying the first user interface and while the electronic device is in the
second mode of operation, detecting a first user input;
in response to detecting the first user input, displaying a control panel that
includes one or more affordances, wherein the one or more affordances include a first mode
entering affordance; and
in response to detecting a second user input corresponding to the first mode
entering affordance, transitioning the electronic device from the second mode into the first mode.” in combination with all other limitations of the claim as a whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Reza Nabi/
Primary Examiner, Art Unit 2175